      Case 1:15-cv-09874-GBD Document 133 Filed 03/19/19 Page 1 of 1
   o Only.
Document
Main
Only.


                                   UNITED STATES
                       SECURITIES AND EXCHANGE COMMISSION
                                                                                 WRITER’S DIRECT DIAL
                             NEW YORK REGIONAL OFFICE                            LINE
                                       200 Vesey Street, Suite 400               (212) 336-0077
                                      NEW YORK, NY 10281-1022                    gizzip@sec.gov


                                        March 19, 2019

Via ECF
Hon. George B. Daniels
United States District Judge
United States Courthouse
40 Foley Square
New York, NY 10007

       Re:     SEC v. Durante, 15-CV-9874-GBD (S.D.N.Y.)

Dear Judge Daniels:

         We represent the plaintiff Securities and Exchange Commission (“SEC” or “Commission”)
in this action. This letter is to provide the Court with a status report pursuant to the Court’s
January 28, 2019 order. (Docket No. 132.) The Commission has agreed to accept the settlement
offers of the remaining defendants: Edward Durante, Abida Khan, Larry Werbel, Christopher
Cervino, Walter Reissman, and Kenneth Wise. Accordingly, the staff respectfully requests that the
Court enter the enclosed final judgments on consent. Upon entry of all of these judgments, all of
the SEC’s claims asserted in this action will be fully resolved.

                                                       Respectfully submitted,

                                                       /s/ Paul G. Gizzi
                                                       /s/ James K. Hanson

                                                       Paul G. Gizzi
                                                       James K. Hanson

Enclosures

Cc:    All Defendants
       U.S. Attorney’s Office
